Case 5:18-md-02827-EJD Document 441 Filed 07/22/20 Page 1 of 2

July 18", 2020

To the Clerk of the Court,
In re Apple Inc. Device Performance Litigation, Case No. 18-MD-2827-EJD

1am eligible to participate in the settlement in this case. | am writing to object to the settlement.

| have been a professional software developer for more than twenty years. The litigated software update is
out of the ordinary only in how much attention it received. Engineers, managers, and other professionals in
software and related industries decide to make these types of software changes every day. There are always
trade-offs, but these decisions are generally made to ensure good customer experiences. | believe that Apple
was honestly trying to make sure their devices worked as well as they could as the batteries aged. They
certainly could have communicated much better about what was happening and about the reasoning behind

it, but this PR misstep does not warrant a half-a-billion-dollar legal settlement.

In my view, this lawsuit is undeserved and | ask that the court reduce the total amount to be paid by Apple as

much as possible.

lam not planning to attend any hearing, but you are welcome to contact me.

Sincerely,

 

Martin Mackerel
1647 McAllister St. #6
San Francisco, CA 94115

martin.mackerel@gmail.com RECEIVED

+1 415.845.0729
JUL 22 2020

USAN SOONG
CLERIC US, CUSTRE
NORTHERN oe wae OF CALIFORNIA
Case 5:18-md-02827-EJD Document 441. Filed 07/22/20 Page 2 of 2

athe» oe
- Adee hate he

gin AMackerel BP ARABICAROO: cA oa : ang en
IcAltister St Ae 5 Fee a
“_ : 20 RAB PRL

 

o

C lark k of the lourt? oe

) tet (out
‘ 7 cant (« boy Na Sj () win

ZO. >. JES
ee Jae, 6 (A 15113

ueuz 22 Tr
CQaAIZoa4Y

Gi La-SEFSSss AHN goyl bagel dadlgaglfbeghljaejgftda heli ypephagh lily
